Citation Nr: 0708884	
Decision Date: 03/27/07    Archive Date: 04/09/07

DOCKET NO.  04-20 399A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a compensable initial rating for bilateral 
sensorineural
hearing loss.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Lewis C. Fichera, Esq.


ATTORNEY FOR THE BOARD

Kevin L. Bickel, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1978 to 
October 1981.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which, in pertinent part, granted service 
connection for bilateral sensorineural hearing loss with an 
evaluation of 0 percent effective May 21, 2002, and denied 
service connection for post-traumatic stress disorder (PTSD).  
In an increased rating claim, a claimant is presumed to be 
seeking the maximum amount permitted.  AB v. Brown, 6 Vet. 
App. 35 (1993). 

By his representatives statements, the veteran has raised the 
issue of entitlement to an extraschedular disability rating 
pursuant to 38 C.F.R. § 3.321(b) for his bilateral 
senorineural hearing loss disorder.  The question of an 
extraschedular rating is a component of the veteran's claim 
for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); see also VAOPGCPREC 6-96.  Therefore, the claim 
before the Board will include consideration of this issue. 

In January 2007, the veteran testified in person at a hearing 
before the undersigned Veterans Law Judge, sitting in 
Philadelphia, Pennsylvania.  The hearing transcript has been 
associated with the record.

At the January 2007 hearing, the veteran's accredited 
representative reported that he wanted to raise the issue of 
individual unemployability.  The representative stated: "...I 
am anticipating an issue here because if PTSD is service-
connected then [the veteran] will become eligible for 
unemployability."  This raises an informal claim for a total 
disability rating based on individual unemployability (TDIU), 
which is REFERRED to the RO for initial action.

In the veteran's written Closing Statement dated January 9, 
2007, the veteran's representative stated that because the 
veteran was diagnosed with bipolar disorder, which is an 
independent basis for service connection, it should be 
considered as a separate claim for benefits.  This statement 
raises an informal claim for entitlement to service 
connection for bipolar disorder which is REFERRED to the RO 
for initial action.

The Board notes that in an April 2004 rating decision, the RO 
granted service connection for tinnitus and assigned a 10 
percent disability rating.  The veteran did not disagree with 
the disability rating assigned, so this issue is no longer 
before the Board, as the full benefit sought was granted.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where 
an appealed claim for service connection is granted during 
the pendency of the appeal, a second Notice of Disagreement 
must thereafter be timely filed to initiate appellate review 
of the claim concerning the compensation level assigned for 
the disability].
     
The issues of entitlement to service connection for post-
traumatic stress disorder (PTSD) is addressed in the Remand 
portion of the decision below.  The appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran if further action is required 
on his part.


 FINDINGS OF FACT

1.  The veteran's bilateral hearing loss is productive of, at 
worst, Level II hearing impairment in each ear. 

2.  The veteran's bilateral hearing loss disability does not 
present an exceptional or unusual disability picture.


 CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for  
bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 
2002 and Supp. 2006); 38 C.F.R. § 4.85, 4.86, Diagnostic Code 
6100 (2006).

2.  The evidence does not warrant further referral for 
consideration of an extraschedular rating.  38 C.F.R. 
§ 3.321(b) (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, every piece 
of evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




I. Bilateral hearing loss

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.   The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades  
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability  
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.   
Otherwise, the lower rating will be assigned.  38 C.F.R. §  
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Since the veteran appealed the initial rating 
assigned for his bilateral hearing loss, the entire body of 
evidence is for equal consideration.  Consistent with the 
facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999).

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v.  
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 100 
percent based on organic impairment of hearing acuity, as  
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1,000,  
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes 11 auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiometric examinations 
are conducted using a controlled speech discrimination test 
together with the results of a puretone audiometry test.  The 
vertical lines in Table VI (in 38 C.F.R. § 4.85) represent 
nine categories of the percentage of discrimination based on 
the controlled speech discrimination test.  The horizontal 
columns in Table VI represent nine categories of decibel loss 
based on the pure tone audiometry test.  The numeric  
designation of impaired hearing (Levels I through XI) is 
determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the  
horizontal column appropriate to the puretone decibel loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage evaluation 
is 30 percent.  See 38 C.F.R. § 4.85.

There are four assessments of the veteran's hearing loss of 
record: a May 2002 private examination, a July 2002 VA 
examination, a February 2003 VA consultation to evaluate 
eligibility for hearing aids, and a March 2004 VA 
examination.

The May 2002 private audiogram report and February 2003 VA 
consultation are inadequate for rating purposes.  A 
controlled speech discrimination test and a puretone 
audiometry test are generally required to meet the ratings 
criteria.  See 38 C.F.R. § 4.85.  While the private audiogram 
report did use some type of controlled speech discrimination 
test, there is no indication from the report that the 
required Maryland CNC test was used.  Id.  The same is true 
for any hearing aid evaluations conducted as part of VA 
outpatient treatment.  Those evaluations are not necessarily 
conducted in the same manner as an official VA Compensation 
and Pension examination (unless marked as sufficient for 
rating purposes).  In addition, the May 2002 private 
audiogram report predates the veteran's service connection 
claim and, therefore, it is not relevant to the rating to be 
assigned.  Moreover, the July 2002 and March 2004 VA 
examination reports provide a more current evaluation of the 
veteran's hearing loss.  Therefore, the results of the May 
2002 private test and February 2003 VA hearing aid evaluation 
cannot be used to rate his disability.       

On the VA audiological evaluation in July 2002, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
25 
75
LEFT
15
15
10
60
85

Speech audiometry revealed speech recognition ability of 86 
percent in the right ear and of 84 percent in the left ear.  
The veteran's puretone threshold average was 30 decibels in 
the right ear and 43 decibels in the left ear.   

On the VA audiological evaluation in March 2004, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
25 
65
LEFT
10
15
10
60
85

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 94 percent in the left ear.  
The veteran's puretone threshold average was 27 decibels in 
the right ear and 42 decibels in the left ear.   

Using Table VI in 38 C.F.R. § 4.85, the puretone average and 
speech recognition score are combined to give each ear a 
numeric designation for use on Table VII to determine the 
correct disability level.  At the July 2002 VA examination, 
the right ear had a puretone average of 30 dB and a speech 
recognition score of 86; therefore the right ear received a 
designation of II.  The left ear had a puretone average of 43 
dB and a speech recognition score of 84; therefore the left 
ear received a designation of II.  At the March 2004 VA 
examination, the right ear had a puretone average of 27 dB 
and a speech recognition score of 92; therefore the right ear 
received a designation of I.  The left ear had a puretone 
average of 42 dB and a speech recognition score of 94; 
therefore the left ear received a designation of I.  The 
point where II and II intersect on Table VII, and the point 
where I and I intersect on Table VII, reveals that the 
disability level for the veteran's hearing loss does not 
reach a compensable level pursuant to 38 C.F.R. § 4.85. 

The regulations have two provisions for evaluating veterans 
with certain patterns of hearing impairment that cannot 
always be accurately assessed under § 4.85 because the speech 
discrimination test may not reflect the severity of 
communicative functioning that these veterans experience.  
See 64 Fed. Reg. 25203 (May 11, 1999).  38 C.F.R. § 4.86(a) 
indicates that if puretone thresholds in each of the 
specified frequencies of 1000, 2000, 3000, and 4000 Hertz are 
55 decibels or more, an evaluation can be based either on 
Table VI or Table VIa, whichever results in a higher 
evaluation.  This provision corrects the fact that with a 55 
decibel threshold level (the level at which speech becomes 
essentially inaudible) the high level of amplification needed 
to attempt to conduct a speech discrimination test would be  
painful to most people, and speech discrimination tests may 
therefore not be possible or reliable.  See 64 Fed. Reg. 
25209 (May 11, 1999).  38 C.F.R. § 4.86(b) indicates that 
when the puretone threshold is 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz, the Roman 
numeral designation for hearing impairment will be chosen 
from either Table VI or Table VIa, whichever results in the 
higher numeral, and that numeral will then be elevated to the 
next higher Roman numeral.  This provision compensates for a 
pattern of hearing impairment that is an extreme handicap in 
the presence of any environmental noise, and a speech 
discrimination test conducted in a quiet room with 
amplification of sound does not always reflect the extent of 
impairment experienced in the ordinary environment.  Id.  
Since in this case, the audiometric results from the VA 
examination reports do not show that either criteria are met, 
these provisions are inapplicable. 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, the Board notes that the veteran is 
appealing the initial assignment of a disability rating.  As 
such, the severity of the disability is considered during the 
entire period from the initial assignment of the evaluation 
to the present time.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The record contains no evidence showing the veteran 
entitled to a compensable rating at any point since the 
effective date of service connection; therefore no staged 
ratings are appropriate.

In determining whether a higher rating is warranted for a 
disease or disability, VA must determine whether the evidence 
supports the veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  However, the assignment of 
disability ratings for hearing impairment are derived at by a 
mechanical application of the numeric designations assigned 
after audiological evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Thus, the doctrine of 
reasonable doubt is not for application.  Although the Board 
sympathizes with the veteran's difficulties due to his 
hearing loss, the Board is constrained to abide by VA 
regulations.  The assigned noncompensable (zero percent) 
disability rating is appropriate based on the audiometric 
results in this case.  Thus, his request for a compensable 
evaluation is denied.

II. Extraschedular disability rating 

The issue of entitlement to an extraschedular disability 
rating pursuant to 38 C.F.R. § 3.321(b) for the veteran's 
bilateral hearing loss disability was raised by his 
representative at the January 2007 Board hearing.  As 
discussed above, the veteran is not entitled to a compensable 
disability pursuant to Diagnostic Code 6100, yet he asserts 
that he is entitled to an increased rating.  The question of 
an extraschedular rating is a component of the veteran's 
claim for an increased rating.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996).  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1).  
"The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.

In this case, the RO expressly considered whether an 
extraschedular rating is appropriate for the veteran's 
bilateral hearing loss disability in the September 2004 
supplemental statement of the case (SSOC).  While the Board 
does not have the authority to grant an extraschedular 
evaluation in the first instance, it is not precluded from 
reviewing an RO determination that referral is not warranted 
and confirming that decision.  See Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996) (Board may consider whether referral to 
"appropriate first-line officials" for extraschedular 
rating is required).  The Board is also not precluded from 
concluding, on its own, that referral for extraschedular 
consideration is not warranted.  See Bagwell, 9 Vet. App. at 
339 (BVA may affirm an RO conclusion that a claim does not 
meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1) or reach such a conclusion on its own) 
(emphasis added).  

The schedular evaluations for hearing loss disorders are not 
inadequate.  As fully detailed above, higher disability 
ratings are available for such a disorder where specific 
objective criteria are met.  The veteran does not meet the 
schedular criteria for a compensable disability rating.  It 
does not appear that the veteran has an "exceptional or 
unusual" disability; he merely disagrees with the assigned 
evaluation for his level of impairment.  There is no evidence 
in the claims file to suggest marked interference with 
employment as a result of this condition that is in any way 
unusual or exceptional, such that the schedular criteria do 
not address it.  His symptoms primarily consist of having 
trouble communicating with people, and such impairment is 
contemplated in the disability rating that has been assigned.  
In other words, he does not have any symptoms from his 
service-connected disorder that are unusual or are different 
from those contemplated by the schedular criteria.  

While the veteran has asserted that this disability causes 
occupational and social impairment, such impairment is 
contemplated in the disability rating that has been assigned.  
Loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. 
§§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically 
states: "[g]enerally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability."  See 
also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].      

The Board therefore concludes that referral for 
extraschedular consideration is not warranted in this case.  
In the absence of any evidence that reflects that this 
disability is exceptional or unusual such that the regular 
schedular criteria are inadequate to rate it, referral for 
consideration of an extraschedular rating is not in order.

III. Veterans Claims Assistance Act

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Letters dated June 2002 and April 2004 fully satisfied the 
duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The June 2002 letter was sent prior to initial 
adjudication of the veteran's claim.  Although the April 2004 
letter was not sent prior to initial adjudication of the 
veteran's claim, this was not prejudicial to him, since he 
was subsequently provided adequate notice, and the claim was 
readjudicated and a statement of the case (SOC) was provided 
to the veteran in May 2004 and a supplemental statement of 
the case (SSOC) was provided to the veteran in September 
2004.  Cf. Prickett v. Nicholson, 20 Vet. App. 370, 377-78 
(2006).  The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to his 
claim.  The April 2004 letter told him to provide any 
relevant evidence in his possession.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The claimant has not alleged that VA failed to comply with 
the notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  

Since the RO assigned a noncompensable disability rating at 
issue here for the veteran's service-connected disability, 
and the Board has concluded that the preponderance of the 
evidence is against assigning a higher rating, there is no 
question as to an effective date to be assigned, and no 
further notice is needed.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records, VA medical 
treatment records, and private medical records have been 
obtained, to the extent requested and available.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  There is no indication in the 
record that any additional evidence, relevant to the issues 
decided herein, is available and not part of the claims file.  
The veteran has reported that he has received psychiatric 
treatment from various private and VA facilities that is not 
of record; however, the veteran has not claimed and the 
record does not indicate that there are any relevant 
outstanding private or VA medical records related to his 
bilateral hearing loss disability.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on a claim, as defined by law.  
The veteran was accorded VA audiology examinations in July 
2002 and March 2004.  38 C.F.R. § 3.159(c)(4).  The duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The VA 
examination reports of record provide a thorough and adequate 
information upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  


ORDER

Entitlement to a compensable initial rating for bilateral 
sensorineural hearing loss is denied. 


REMAND

Further, development is necessary to ensure an informed 
decision on the veteran's PTSD claim.

The veteran has been diagnosed with PTSD by both VA and 
private doctors; however, VA has not adequately attempted to 
verify the veteran's reported stressor statements.     

The veteran served aboard the USS Eisenhower purportedly from 
October 1978 to September 1981.  At this time, there is no 
evidence in the file showing he participated in combat, such 
as a combat-related military occupational specialty (MOS) or 
award, so it is necessary that his stressors be corroborated 
by official service department records.  The veteran's 
purported stressor's include: 1) watching a pilot die after 
his plane fell overboard into the ocean sometime in August, 
September, or October 1981; 2) burning himself on the job; 3) 
witnessing a tire blow causing a jet to roll over another 
deck hand's arm and crushing it in May or June 1979; 4) being 
blown over the side of the ship in June 1979; 5) exposure to 
microwave radiation; 6) witnessing a tire blowup with 300 
pounds of pressure and hit another deck hand in the face in 
June or July 1980; 7) witnessing a jet land that was on fire 
and assisting in putting out that fire in June 1979; and 8) 
working long hours for days at a time under hazardous 
conditions.  The stressor incidents that included dates are 
all incidents that may be reported in ships logs, incident 
reports and morning reports.

The RO attempted to obtain the ship log, incident reports, 
and morning reports from the time that the veteran was aboard 
the USS Eisenhower.  The RO sent the Naval Historical Center 
letters dated in July 2003 and October 2003 requesting that 
the Naval Historical Center send the RO any records that 
might verify the veteran's stressor statements.  
Specifically, the RO requested a copy of any ship logs, 
incident reports, and daily reports from the veteran's period 
of service aboard the USS Eisenhower.  The veteran's claims 
file does not indicate that the RO ever received a response 
that a search was conducted for the records that were 
requested.  The Board notes that whenever VA attempts to 
obtain records from a Federal department or agency, efforts 
should be made to obtain those records until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile.  38 U.S.C.A. § 5103A (b)(3) (West 2002 and 
Supp. 2006).  Consequently, this issue must be remanded in 
order for a search to be conducted for any ship logs, 
incident reports, and daily reports that could verify the 
veteran's stressor events.        

At the January 2007 travel Board hearing, the veteran 
reported receiving treatment at the Trenton Psychiatric 
Hospital in 1997 and receiving treatment at the St. Francis 
Medical Center in 1997 or 1998.  In addition, an undated 
document entitled Reconsideration Disability Report contained 
within the veteran's SSA records indicates that the veteran 
received psychiatric treatment at Catholic Charities from 
1996 to 1997 and psychiatric treatment from Capital Health 
Systems at Fuld from 1996 to 1997.  It does not appear that 
the records of the veteran's psychiatric treatment at these 
facilities are in the veteran's claims file.  The RO should 
ask the veteran to sign a release authorizing VA to request 
his treatment records from these facilities. 

In addition, at the January 2007 Board hearing, the veteran 
reported receiving treatment at the Lyons Campus of the VA 
New Jersey Healthcare System in 1998 or 1999.  It is unclear 
whether these specific records are in the veteran's claims 
file.  In order to have a complete record on which to base a 
decision, the RO should attempt to obtain the veteran's VA 
treatment records from the Lyons Campus of the VA New Jersey 
Healthcare System from 1998 to the present and should obtain 
any recent VA treatment records from other VA facilities 
where the veteran receives treatment.  VA should obtain all 
relevant VA and private treatment records which could 
potentially be helpful in resolving the veteran's claims.  
Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).

Accordingly, this case is REMANDED to the RO for the 
following:

1.  Ask the veteran to sign a release 
authorizing VA to request the veteran's 
clinical treatment records from the 
Trenton Psychiatric Hospital relating to 
the treatment he received in 1997, the 
veteran's clinical treatment records from 
the St. Francis Medical Center relating 
to the treatment he received in 1997 or 
1998, the veteran's clinical treatment 
records from Catholic Charities relating 
to the treatment he received from 1996 to 
1997, and the veteran's psychiatric 
treatment from Capital Health Systems at 
Fuld for the treatment he received from 
1996 to 1997.  If the request for records 
is not successful, notify the veteran of 
that fact and provide him an opportunity 
to obtain the records and submit them.

2.  The RO should obtain the veteran's 
complete VA medical records from the 
Lyons Campus of the VA New Jersey 
Healthcare System.  In particular, the RO 
should obtain any treatment received by 
the veteran from 1998 or 1999 to the 
present.  

3.  The RO should also obtain the 
veteran's VA medical records from the 
East Orange Campus of the VA NJ Health 
Care System and the Trenton CBOC from May 
2005 to the present, and obtain his 
treatment records from the Brick CBOC 
from  January 2007 to the present.  All 
efforts to obtain VA records should be 
fully documented, and the VA facility 
must provide a negative response if the 
records are not available.  

4.  The AMC should prepare a letter 
asking the Naval Historical Center to 
provide a copy of any ship logs, incident 
reports, or daily reports from the USS 
Eisenhower which might corroborate the 
veteran's alleged in-service stressors.  
The veteran's purported stressor's 
include: 1) watching a pilot die after 
his plane fell overboard into the ocean 
sometime in August, September, or October 
1981; 2) witnessing a tire blow causing a 
jet to roll over another deck hand's arm 
and crushing it in May or June 1979; 3) 
being blown over the side of the ship in 
June 1979; 4) witnessing a tire blowup 
with 300 pounds of pressure and hit 
another deck hand in the face in June or 
July 1980; and 5) witnessing a jet land 
that was on fire land and assist in 
putting out the fire in June 1979.

5.  If, and only if, it is determined 
that the veteran participated in combat, 
or that one or more verified stressors 
exist, and after obtaining all of the 
above mentioned evidence, to the extent 
available, make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an examination in 
order to ascertain the nature of all 
psychiatric disability present and the 
proper diagnoses thereof, specifically to 
include PTSD.  Appropriate psychological 
testing should be accomplished.  If PTSD 
is diagnosed, the examiner must specify 
for the record the stressor(s) relied 
upon to support the diagnosis.  If a 
disability other than PTSD is diagnosed, 
the examiner should be asked to provide a 
medical opinion as to whether it is at 
least as likely as not that the diagnosed 
disorder is related to service.  The 
report of examination should include the 
complete rationale for all opinions 
expressed.  The claims folder must be 
made available to the examiner for 
review.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% 
likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide 
a complete rationale for any opinion 
provided.

6.  After completion of the above and any 
additional development deemed necessary, 
the RO should readjudicate the claim.  If 
any benefit sought remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and provide the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order. 

The purpose of this remand is to assist the veteran with the 
development of his claim.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


